United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 31, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30258
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JEFF M. JEFFERS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 3:02-CR-109-1
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Jeff M. Jeffers appeals his convictions and sentences for

possession of an unregistered firearm with a barrel length of less

than 18 inches, possession of a substance containing a detectable

quantity of amphetamine, and possession with intent to distribute

a substance containing cocaine.   He argues that the district court

erred in denying his motion to suppress the evidence seized from

his residence because the affidavit used to obtain the search

warrant was a “bare bones” affidavit.       Because Jeffers did not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 05-30258
                                         -2-

raise this argument in the district court, review of this issue is

limited to plain error.         See United States v. Maldonado, 42 F.3d

906, 912 (5th Cir. 1995).           To establish plain error, Jeffers must

show: (1) there is an error, (2) that is clear or obvious, and

(3) that affects his substantial rights.               See United States v.

Mares, 402 F.3d 511, 520-21 (5th Cir. 2005), cert. denied, ___ S.

Ct. ___ (Oct. 3, 2005) (No. 04-9517).                 If these factors are

established, the court may correct the error in its discretion if

the error seriously affects the fairness, integrity, or public

reputation of judicial proceedings.             Maldonado, 42 F.3d at 913.

       Jeffers has not shown that the district court’s denial of his

motion to suppress evidence was reversible plain error.                     The

affidavit submitted to obtain the search warrant was not a “bare

bones”   one      as   it   contained   information    indicating   that    the

confidential informant had previously provided reliable information

that   led   to    arrests    and    seizures   of   illegal   narcotics,   the

informant had personally observed cocaine and ecstacy in Jeffers’s

residence, and the informant had personally observed Jeffers sell

ecstacy pills for $20 each at Jeffers’s residence.              The affidavit

provided specific information indicating the informant was reliable

and credible, and the affidavit was based on the informant’s

personal knowledge from which the judge could determine that

probable cause existed.        See United States v. Cherna, 184 F.3d 403,

407-08 (5th Cir. 1999); United States v. Satterwhite, 980 F.2d 317,

320-21 (5th Cir. 1992).             Therefore, the officers executing the
                                No. 05-30258
                                     -3-

warrant had a good-faith basis for relying on the search warrant.

See Cherna, 184 F.3d at 407-08; Satterwhite, 980 F.2d at 321.

      Jeffers also argues that the district court’s imposition of

his   sentence    under   the    mandatory     United     States   Sentencing

Guidelines held unconstitutional in United States v. Booker, 125

U.S. 738 (2005), was reversible plain error.             Because he did not

raise this issue in the district court, review is limited to plain

error.     See Maldonado, 42 F.3d at 912.            Following Booker, the

imposition of a sentence under the mandatory Guidelines was error

that was both plain and obvious.        See Mares, 402 F.3d at 520-21.

However,    Jeffers   cannot    show   that    the      error   affected   his

substantial rights because the district court sentenced him to 36

months of imprisonment within the applicable guideline range, and

nothing in the sentencing transcript indicates that the district

court would have imposed a lesser sentence if it had known that the

Guidelines were not mandatory. See United States v. Martinez-Lugo,

411 F.3d 597, 600-01 (5th Cir. 2005).          Therefore, Jeffers has not

shown that the imposition of his sentence under the mandatory

Guidelines was reversible plain error. See Mares, 402 F.3d at 520-

21.

      AFFIRMED.